DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/909,557, filed on 23 June, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 15, 19 and 22 of U.S. Patent No. 10,698,156 (‘156) in view of Yu, Mingbin, et al. “3D Electro-Optical Integration Based on High-Performance Si Photonics TSV Interposer.” Optical Fiber Communication Conference, 2016, doi:10.1364/ofc.2016.th3j.3, (Yu).  Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
Table 1 – Comparison of Pending Claims 1-5 to ‘156 Claims

Pending Claim
‘156 claims
1. An optoelectrical system comprising: 

a first structure defining 

an interposer base structure and having 

a substrate, 

an interposer base dielectric stack and interposer base structure through vias extending through the substrate; 

a second structure defining a photonics structure and having a photonics device integrated into a photonics device dielectric stack of the second structure, 

wherein the second structure is bonded to the interposer base dielectric stack of the first structure; 


and a conductive path for supplying an input voltage to the photonics device, 

wherein the conductive path comprises a base structure through via of the interposer base structure through vias extending through the substrate and 






a photonics structure through via of the second structure, the photonics structure through via extending through the photonics device dielectric stack of the second structure.
15. An optoelectrical system comprising: 





a substrate; 

an interposer dielectric stack formed on the substrate, the interposer dielectric stack including a base interposer dielectric stack, 

a photonics device dielectric stack, and 



a bond layer that integrally bonds the photonics device dielectric stack to the base interposer dielectric stack; 




one or more through vias extending through the substrate; 

one or more metallization layer fabricated in the base interposer dielectric stack; and 

one or more photonics device fabricated in the photonics device dielectric stack, wherein 

a through via of the one or more through via is connected to an associated vertically extending photonics structure through via, the vertically extending photonics structure through via extending through the photonics device dielectric stack and the bond layer.
2. The optoelectrical system of claim 1, 








wherein the photonics structure through via of the second structure has a smaller diameter than an 




Yu teaches
4. The optoelectrical system of claim 1, wherein 


















the interposer base dielectric stack has integrated therein first horizontal wiring in contact with a through via of the interposer base structure through vias, 


a contact via contacting the first horizontal wiring, and 


second horizontal wiring contacting the contact via, the first horizontal wiring, 

the contact via and the second horizontal wiring further defining the conductive path for supplying the input voltage to the photonics device.
22. The optoelectrical system of claim 15, wherein the optoelectrical system includes 

a conductive path having a redistribution layer connected to the through via of the one or more through via extending through the substrate, which through via is connected by a bridge connection to the associated vertically extending photonics structure through via, 

wherein the base interposer dielectric stack is formed on a frontside of the substrate, 

wherein the redistribution layer is formed on a backside of the substrate, 

wherein the bridge connection includes features formed in the base interposer dielectric stack, 

wherein the bridge connection includes a first metallization layer formed in the base interposer dielectric stack connected to the through via of the one or more through via, 


a contact via formed in the base interposer dielectric stack connected to the first metallization layer, 

a second metallization formed in the base interposer dielectric stack connected to the contact via, 

which second metallization layer is connected to the associated vertically extending photonics structure through via.
5. The optoelectrical system of claim 1, wherein the photonics device dielectric stack of the second structure has integrated therein horizontal wiring extending at an elevation above a top elevation of the photonics device, the horizontal wiring further defining the conductive path for supplying the input voltage to the photonics device.
Yu teaches this subject matter at Figure 1.


Regarding claim 1 and referring to Table 1, the ‘156 patent Examiner finds that 
    PNG
    media_image1.png
    499
    1526
    media_image1.png
    Greyscale

Yu is directed to integration of a photonic integrated circuit with a silicon TSV interposer.  Regarding claim 1, Yu discloses at annotated Figure 1, an optoelectrical system comprising: a first structure, as annotated, defining an interposer base structure, as annotated and shown, and having a substrate, as annotated, an interposer base dielectric stack, as annotated, and interposer base structure through vias, as annotated, 
Taken as a whole, the prior art is directed to integration of photonic devices and circuits with an interposer.  Yu teaches the subject matter of pending claim 1.  To the extent the ‘156 patent subject matter does not encompass an electrical connection to the photonic device and the base interposer TSV, Yu teaches this configuration.  Further an artisan would find it desirable to electrically connect the photonic device to RDL and TSVs of both the photonic interposer and the silicon interposer to enable the functionality of the photonic device thus providing functionality to the integrated system.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 with a conductive path for supplying an input voltage to the photonics device, as taught by Yu, to enable the functionality of the photonic device and thus the functionality of the integrated package and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
 Furthermore Examiner takes the position that in reference to the claim language referring to the functions of the device, i.e., ‘for supplying an input voltage to the photonics device’, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, the ‘156 patent and Yu shows all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of the prior art's device modified to electrically connect the photonic device to the first structure TSVs and so it meets the claim.
Regarding claim 2, Examiner notes that claim 19 of the ‘156 patent teaches this subject matter, i.e. the vertically extending photonics structure through via is 0.5 times the size of the through via or smaller which means that photonics structure through via 
Regarding claim 3, Examiner notes that Yu teaches in Figure 1 the interposer base dielectric stack has integrated therein a contact via and a metallization layer, the contact via and the metallization layer further defining the conductive path for supplying the input voltage to the photonics device.
Regarding claim 4, it appears to Examiner that Applicant’s editorial of pending claim 1, first and second horizontal wiring layers describe the structures of a first and second metallization layer.  Further claim 22 of the ‘156 patent describes the interconnection of these structures using contact vias, that is to say a conventional two level metal RDL.  Lastly, using these structures to supply a voltage, i.e. defining a conductive path, is merely a design choice motivated by a desire to minimize the foot print of the stacked silicon interposer and photonics interposer by routing power, ground and signal in two layers of metal rather than one.
Regarding claim 5, Yu teaches an RDL, i.e. horizontal wiring, above the photonic device which is part of the conductive path to supply (for supplying) the input voltage to the photonic device.
Claims 6-10 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 15 and 19 of U.S. Patent No. 10,698,156 (‘156) in view of Yu and Eibelhuber, E., "Advanced bonding techniques for photonic integrated circuits", CS MANTECH Conference, May 19th-22nd, 2014, Denver, Colorado (Eibelhuber). Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
Table 2 – Comparison of Pending Claims 6-10 to ‘156 Claims

6. An optoelectrical system comprising: 





a first structure defining an interposer base structure and having 

an interposer base dielectric stack and a plurality of interposer base structure through vias, 

wherein the interposer base structure through vias extend through a substrate of the interposer base structure; 

a second structure having 

a photonics device integrated into a photonics device dielectric stack of the second structure, and 



further having a photonics structure through via extending through the photonics device dielectric stack; and 



















wherein the second structure is fusion bonded to the interposer base dielectric stack of the first structure.
15. An optoelectrical system comprising: 





a substrate; 


an interposer dielectric stack formed on the substrate, the interposer dielectric stack including a base interposer dielectric stack, 






a photonics device dielectric stack, and 



a bond layer that integrally bonds the photonics device dielectric stack to the base interposer dielectric stack; 




one or more through vias extending through the substrate; 

one or more metallization layer fabricated in the base interposer dielectric stack; and 

one or more photonics device fabricated in the photonics device dielectric stack, wherein 

a through via of the one or more through via is connected to an associated vertically extending photonics structure through via, the vertically extending photonics structure through via extending through the photonics device dielectric stack and the bond layer.
7. The optoelectrical system of claim 6, 

wherein the first structure includes a first through via, 



wherein the second structure includes a photonics structure through via, 

wherein the photonics structure through via defines a conductive path with the first through via and









includes a diameter smaller than a diameter than an interposer base structure through via of the interposer base structure through vias.


one or more through vias extending through the substrate


a through via of the one or more through via is connected to an associated vertically extending photonics structure through via



19. The optoelectrical system of claim 15, wherein the through via of the one or more through via is connected by a bridge connection to the associated vertically extending photonics structure through via, the vertically extending photonics structure through via extending through the photonics device dielectric stack, the bridge connection having features fabricated in the base interposer dielectric stack, and 
wherein the vertically extending photonics structure through via is 0.5 times the size of the through via or smaller.


wherein the first structure includes a contact via extending through the interposer base dielectric stack, wherein the second structure includes a photonics structure through via, wherein the photonics structure through via defines a conductive path with an interposer base structure through via of the interposer base structure through vias and the contact via, 










the contact via having a smaller diameter than the interposer base structure through via.


Yu teaches







19. The optoelectrical system of claim 15, wherein the through via of the one or more through via is connected by a bridge connection to the associated vertically extending photonics structure through via, the vertically extending photonics structure through via extending through the photonics device dielectric stack, the bridge connection having features fabricated in the base interposer dielectric stack, and 

wherein the vertically extending photonics structure through via is 0.5 times the size of the through via or smaller.
9. The optoelectrical system of claim 6, 

wherein the interposer base dielectric stack has integrated therein horizontal wiring, 

wherein the second structure includes a photonics structure through via extending through the photonics device dielectric stack that contacts the horizontal wiring of the interposer base dielectric stack, 

wherein a base interposer through via of the base interposer through vias, the horizontal wiring and the photonics structure through via define a conductive path for supplying an input voltage to the photonics device.

10. The optoelectrical system of claim 6, wherein the interposer base dielectric stack has integrated therein a contact via and a horizontally extending metallization layer and, wherein an interposer base structure through via of the interposer base structure through vias, the contact via and the horizontally extending metallization layer define a conductive path for supplying an input voltage to the photonics device.
Yu teaches at Figure 1.


Regarding claim 6 and referring to Table 2, it appears that claim 15 of the ‘156 patent describes the subject matter of pending claim 6 except for the subject matter the second structure is fusion bonded to the interposer base dielectric stack of the first structure.  In the alternative, Examiner notes that regarding claim 6, Yu teaches at annotated Figure 1 an optoelectrical system comprising: a first structure defining an interposer base structure and having an interposer base dielectric stack and a plurality of interposer base structure through vias, wherein the interposer base structure through vias extend through a substrate of the interposer base structure; a second structure having a photonics device integrated into a photonics device dielectric stack of the second structure, and further having a photonics structure through via extending through the photonics device dielectric stack.
Yu does not teach the second structure is fusion bonded to the interposer base dielectric stack of the first structure.
Eibelhuber is directed advanced bonding techniques for photonic integrated circuits.  Eibelhuber teaches that wafer to wafer bonding of compound semiconductors allows implement of high performance devices on a low cost silicon platform.  Furthermore that fusion bonding can be easily adapted for compound semiconductors 2 layer on top which has the advantage of being particularly suitable for PICs owing to room temperature processing.  Eibelhuber teaches that fusion wafer bonding also has that advantage of reworking wafers that are fail an alignment accuracy target.
Taken as a whole, the prior art is directed to tools methods and structures for PIC heterogeneous integration. An artisan would find it desirable to process PIC devices at room temperature as taught by Eibelhuber.  An artisan would find it desirable to have an assembly process that enables wafer level rework.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 6  wherein the second structure is fusion bonded to the interposer base dielectric stack of the first structure to implement a structure that is suitable for wafer level rework, as taught by Eibelhuber and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 7, claims 15 and 19 of the patent describe this subject matter.  Examiner is unable to discern a structural difference between pending claim 7 and claim 19 of the ‘156 patent or in the alternative claim 19 of the ‘156 patent and Yu.
Regarding claim 8, Yu teaches the first structure includes a contact via extending through the interposer base dielectric stack, wherein the second structure includes a photonics structure through via, wherein the photonics structure through via defines a conductive path with an interposer base structure through via of the interposer base structure through vias and the contact via and claim 19 teaches the contact via 
Regarding claim 9, Examiner notes that Yu teaches in annotated Figure 1 the interposer base dielectric stack has integrated therein horizontal wiring, wherein the second structure includes a photonics structure through via extending through the photonics device dielectric stack that contacts the horizontal wiring of the interposer base dielectric stack, wherein a base interposer through via of the base interposer through vias, the horizontal wiring and the photonics structure through via define a conductive path for supplying an input voltage to the photonics device.
Regarding claim 10, it appears to Examiner that Yu teaches in Figure 1 the interposer base dielectric stack has integrated therein a contact via and a horizontally extending metallization layer and, wherein an interposer base structure through via of the interposer base structure through vias, the contact via and the horizontally extending metallization layer define a conductive path for supplying an input voltage to the photonics device.
Claims 11-12, 14, 17-18 and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,698,156 (‘156) in view of Eibelhuber and Yu. Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
Table 3 – Comparison of Pending Claims 11- to ‘156 Claims
11. A method comprising: 

fabricating a first wafer built structure using a first wafer, the first wafer built structure defining an interposer base structure and having a plurality of interposer base structure through vias; 






fabricating a second wafer built structure using a second wafer, the second wafer built structure defining a photonics structure and having a photonics device integrated into a photonics device dielectric stack of the second wafer based structure; and 



wafer scale bonding the second wafer built structure to the first wafer built structure.


building an interposer base structure on a first wafer having a first substrate, wherein the building an interposer base structure includes fabricating a plurality of through vias that extend through the first substrate and 

fabricating within an interposer base dielectric stack formed on the first substrate one or more metallization layer; 

building a photonics structure on a second wafer having a second substrate, wherein the building a photonics structure includes fabricating within a photonics device dielectric stack formed on the second substrate one or more photonics device; 



and bonding the photonics structure to the interposer base structure 


to define an interposer having the interposer base structure and one or more photonics device fabricated within the photonics device dielectric stack, 

wherein the bonding defines a bond layer between the base interposer dielectric stack and the photonics device dielectric stack, 


wherein the method is performed so that a through via of the plurality of through vias is connected to an associated vertically extending photonics structure through via, and 

wherein the method is performed so that the vertically extending photonics structure through via extends through the photonics device dielectric stack and the bond layer.


wherein the fabricating the first wafer built structure using the first wafer includes building an interposer base dielectric stack onto a silicon substrate defining the first wafer, and 

wherein the wafer scale bonding the second wafer built structure to the first wafer built structure includes bonding the second wafer built structure to the interposer base dielectric stack.
From claim 1.. 


fabricating within an interposer base dielectric stack




wherein the bonding defines a bond layer between the base interposer dielectric stack and the photonics device dielectric stack
13. The method of claim 11, 

wherein the fabricating the second wafer built structure using a second wafer includes fabricating the second wafer based structure to include a substrate side defined by a substrate of the second wafer and a dielectric side, and 

wherein the wafer scale bonding the second wafer built structure to the first wafer built structure includes bonding the dielectric side of the second wafer built structure to an interposer base dielectric stack of the first wafer based structure, 

wherein the method includes, subsequent to the wafer scale bonding, 

removing the substrate of the second wafer, and 


forming a photonics through via in the photonics device dielectric stack, 



the photonics through via connecting to an interposer base structure through via of the interposer base structure through vias.








wherein the bonding defines a bond layer between the base interposer dielectric stack and the photonics device dielectric stack








From claim 1…
wherein the method is performed so that a through via of the plurality of through vias is connected to an associated vertically extending photonics structure through via, and 

wherein the method is performed so that the vertically extending photonics structure through via extends through the photonics device dielectric stack and the bond layer


wherein the fabricating the first wafer built structure using the first wafer includes building an interposer base dielectric stack onto a silicon substrate defining the first wafer, 























adapted for conducting a voltage to the second wafer built structure.


fabricating within an interposer base dielectric stack formed on the first substrate one or more metallization layer


Yu teaches and further at claim 13;
13. The method of claim 1, wherein the method includes 

forming a conductive path having a redistribution layer connected to the through via of the plurality of through vias extending through the first substrate, which through via is connected by a bridge connection to the associated vertically extending photonics structure through via, 

wherein the base interposer dielectric stack is formed on a frontside of the first substrate, wherein the redistribution layer is formed on a backside of the first substrate, 

wherein the bridge connection includes features formed in the base interposer dielectric stack, 

wherein the method includes forming the bridge connection to include a first metallization layer formed in the base interposer dielectric stack a contact via formed in the base interposer dielectric stack connected to the first metallization layer, a second metallization formed in the base interposer dielectric stack connected to the contact via, which second metallization layer is connected to the associated vertically extending photonics structure through via


subsequent to the wafer scale bonding the second wafer built structure to the first wafer built structure,

forming a via trench in the photonics device dielectric stack of the second wafer based structure, and 

filling the via trench to form a photonics structure through via, the photonics structure through via defining a conductive path with an interposer base structure through via of the interposer base structure through vias.

16. The method of claim 11,

wherein a bond layer is formed between the first wafer built structure and the second wafer built structure as a result of the wafer scale bonding, and 

wherein the method includes, subsequent to the wafer scale bonding the second wafer built structure to the first wafer built structure, 

forming a via trench extending through the bond layer in the photonics device dielectric stack of the second wafer based structure, and 
filling the via trench to form a photonics structure through via.

17. The method of claim 11, wherein the method includes, 

subsequent to the wafer scale bonding the second wafer built structure to the first wafer built structure, 

creating a photonics structure through via within the photonics device dielectric stack, 

the photonics structure through via extending vertically through elevations of the photonics device dielectric stack which elevations comprise a bottom elevation and a top elevation of the photonics device.






Yu teaches
18. The method of claim 11, wherein the method includes, 

subsequent to the wafer scale bonding the second wafer built structure to the first wafer built structure, 

creating a photonics structure through via within the photonics device dielectric stack, 

the photonics structure through via extending vertically within the photonics device dielectric stack between elevations which comprise a bottom elevation and a top elevation of the photonics device, and 

creating horizontal wiring within the photonics device dielectric stack, 

the horizontal wiring forming a conductive path with the photonics structure through via and 

wherein the conductive path is configured for supplying an input voltage to the photonics device.







Yu teaches


subsequent to the wafer scale bonding the second wafer built structure to the first wafer built structure, 

creating a photonics structure through via within the photonics device dielectric stack, 

the photonics structure through via having a diameter smaller than a diameter of an interposer base structure through via of the interposer base structure through vias and 

forming a conductive path with the interposer base structure through via, 

the conductive path for supplying an input voltage to the photonics device.

20. The method of claim 11, wherein the method includes providing a conductive path for supplying voltage to the photonics device, the conductive path comprising (a) a through via of the base interposer through vias, (b) a photonics structure through via extending through the photonics device dielectric stack, (c) horizontal wiring integrated in the photonics device dielectric stack, and (d) a second through via, wherein the horizontal wiring extends horizontally within the photonics device dielectric stack at an elevation above a top elevation of the photonics device. 
Yu teaches


Regarding claim 11 and referring to Table 1, it appears that both pending claim 11 and claim 1 of the ‘156 patent describe bonding a base interposer with through vias to a photonics interposer with through vias and having a photonic device integrated into the photonic interposer.  Claim 1 of the ‘156 patent suggests that the bonding is wafer to wafer because there is no step of singulating the base interposer or the photonic interposer.
If it is determined that claim 1 of the ‘156 patent does not teach wafer scale bonding the second wafer built structure to the first wafer built structure, Examiner notes that Eibelhuber teaches wafer bonding of a silicon interposer to a wafer with PICs and that this method enables rework of the bonding process if the alignment is out of tolerances.
For the reasons discussed above it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 11 comprising wafer scale bonding the second wafer built structure to the first wafer built structure to implement a method with wafer rework capabilities and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 12, claim 1 of the ‘156 patent suggests this subject matter.  Claim 1 of the ‘156 patent does not teach a silicon substrate for the first wafer.  
Eibelhuber teaches that a first wafer build structure is a silicon wafer.
Taken as a whole the prior art is directed to 3D integration of PIC devices.  An artisan would be familiar with CMOS processing and the compatibility of silicon wafers 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 11 wherein the fabricating the first wafer built structure using the first wafer includes building an interposer base dielectric stack onto a silicon substrate defining the first wafer to leverage existing capital equipment and process knowledge and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 14, and referring to Table 3 and the discussion at claim 1, Eibelhuber teaches the use of the silicon substrate and claim 15 of the ‘156 patent describes building within the interposer base dielectric stack a vertically extending contact via and a metallization layer where Examiner notes that metallization layers conventionally extend in a vertical direction, in interposer redistribution layers.
In reference to the claim language referring to the functions of the device, i.e., ‘adapted for conducting a voltage to the second wafer built structure’, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.  Here the prior art appears to shows or suggests the structure that is necessary to perform the function and therefore it appears to meet the claim.
Regarding claim 17, Yu teaches creating a photonics structure through via within the photonics device dielectric stack, the photonics structure through via extending vertically through elevations of the photonics device dielectric stack which elevations comprise a bottom elevation and a top elevation of the photonics device, as shown in Figure 1.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 11 by subsequent to the wafer scale bonding the second wafer built structure to the first wafer built structure, creating a photonics structure through via within the photonics device dielectric stack, the photonics structure through via extending vertically through elevations of the photonics device dielectric stack which elevations comprise a bottom elevation and a top elevation of the photonics device because to modify the order of the steps because selection of any order of performing process steps is prima facie obvious in the absence of a new or unexpected result.  In re Gibson, 39 F.2d 975, (CCPA 1930).
Regarding claim 18, Yu teaches creating a photonics structure through via within the photonics device dielectric stack, the photonics structure through via extending vertically within the photonics device dielectric stack between elevations which comprise In re Gibson, 39 F.2d 975, (CCPA 1930).
In reference to the claim language referring to the functions of the device, i.e., ’wherein the conductive path is configured for supplying an input voltage to the photonics device’ intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.  Here the prior art appears to shows or suggests the structure that is necessary to perform the function and therefore it appears to meet the claim.
Furthermore, Examiner takes the position that to modify claim 11, ’wherein the conductive path is configured for supplying an input voltage to the photonics device’ is merely a design choice motivated by a desire to increase the functionality of the photonics device.
Regarding claim 20 and referring to Figure 1, Yu teaches providing a conductive path, the conductive path comprising (a) a through via of the base interposer through vias, (b) a photonics structure through via extending through the photonics device dielectric stack, (c) horizontal wiring integrated in the photonics device dielectric stack, and (d) a second through via, wherein the horizontal wiring extends horizontally within the photonics device dielectric stack at an elevation above a top elevation of the photonics device.
In reference to the claim language referring to the functions of the device, i.e.,’ for supplying voltage to the photonics device’ intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.  Here the prior art appears to shows or suggests the structure that is necessary to perform the function and therefore it appears to meet the claim.
Furthermore, Examiner takes the position that to modify claim 11, ’wherein the conductive path is configured for supplying an input voltage to the photonics device’ is merely a design choice motivated by a desire to increase the functionality of the photonics device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yu.
Regarding claim 1, Yu discloses at annotated Figure 1 an optoelectrical system comprising:
    PNG
    media_image1.png
    499
    1526
    media_image1.png
    Greyscale

a first structure, as annotated, defining an interposer base structure, as annotated and shown, and having a substrate, as annotated, 
an interposer base dielectric stack, as annotated, and interposer base structure through vias, as annotated, extending through the substrate, as shown; 
a second structure, as annotated, defining a photonics structure, as annotated and shown, and having a photonics device, as annotated, integrated 
wherein the second structure is bonded to the interposer base dielectric stack of the first structure; as shown, and 
a conductive path, as annotated, 
wherein the conductive path comprises a base structure through via of the interposer base structure through vias extending through the substrate and a photonics structure through via of the second structure, as shown,
the photonics structure through via extending through the photonics device dielectric stack of the second structure, as shown.
In reference to the claim language referring to the functions of the device, i.e., "for supplying an input voltage to the photonics device", intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Yu shows all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the 
Regarding claim 3 which depends upon claim 1, Yu discloses the interposer base dielectric stack has integrated therein a contact via, as annotated and a metallization layer, as annotated, the contact via and the metallization layer further defining the conductive path for supplying the input voltage to the photonics device.
    PNG
    media_image2.png
    506
    1363
    media_image2.png
    Greyscale

Regarding claim 4 which depends upon claim 1, Yu teaches the interposer base dielectric stack has integrated therein first horizontal wiring, as annotated, in contact with a through via of the interposer base structure through vias, as shown, a contact via, as annotated, contacting the first horizontal wiring, as shown, 
Yu does not teach a second horizontal wiring contacting the contact via, the first horizontal wiring, the contact via and the second horizontal wiring further defining the conductive path for supplying the input voltage to the photonics device however it KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 5 which depends upon claim 1, Yu teaches the photonics device dielectric stack of the second structure has integrated therein horizontal wiring, as annotated, extending at an elevation above a top elevation of the photonics device, as shown, the horizontal wiring further defining the conductive path for supplying the input voltage to the photonics device, as shown.
Claims 6, 9-12, 14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Eibelhuber.
Regarding claim 6 and referring to the discussion and Figures above, Yu 
Yu does not teach the second structure is fusion bonded to the interposer base dielectric stack of the first structure.
Eibelhuber is directed to bonding techniques for photonic integrated circuits.  Eibelhuber teaches that W2W bonding of wafers allows for the implementation of high performance devices on a low cost silicon platform.  Further Eibelhuber teaches fusion wafer bonding has the advance with CMOS process, e.g. oxide deposition, CMP, etc.  In addition, the resulting interface does not imply any limitations to further processing steps, e.g. solder reflow.  Eibelhuber teaches the development of plasma activation of the wafer surfaces was a technical breakthrough which enabled wide spread use of fusion bonding for CMOS and III-V devices. Eibelhuber teaches that fusion bonding is particularly suited for PICs because of low temperature process and further that is a fast process.  Post bond defects and alignment accuracy can be inspected and in the case of a defect, the wafers may be re-worked.
Taken as a whole, the prior art is directed to integration of PIC devices.  Eibelhuber teaches that fusion bonding is particularly well suited to bond PIC and CMOS wafers with high throughput and rework capabilities.  An artisan would find it 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 6 wherein the second structure is fusion bonded to the interposer base dielectric stack of the first structure to implement a bonding process that is particularly suited for PIC devices, has high throughput and rework capabilities and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 9 which depends upon claim 6, Yu teaches the interposer base dielectric stack has integrated therein horizontal wiring, wherein the second structure includes a photonics structure through via extending through the photonics device dielectric stack that contacts the horizontal wiring of the interposer base dielectric stack, wherein a base interposer through via of the base interposer through vias, the horizontal wiring and the photonics structure through via define a conductive path for supplying an input voltage to the photonics device.
Regarding claim 10 which depends upon claim 6, Yu teaches the interposer base dielectric stack has integrated therein a contact via and a horizontally extending metallization layer and wherein an interposer base structure through via of the interposer base structure through vias, the contact via and the horizontally extending metallization layer define a conductive path for supplying an input voltage to the photonics device.
Regarding claim 11 and referring to the discussion above, Yu discloses a 
Yu does not teach wafer scale bonding the second wafer built structure to the first wafer built structure.
Eibelhuber is directed to bonding techniques for photonic integrated circuits.  Eibelhuber teaches that W2W bonding of wafers allows for the implementation of high performance devices on a low cost silicon platform.  Further Eibelhuber teaches fusion wafer bonding has the advance with CMOS process, e.g. oxide deposition, CMP, etc.  In addition, the resulting interface does not imply any limitations to further processing steps, e.g. solder reflow.  Eibelhuber teaches the development of plasma activation of the wafer surfaces was a technical breakthrough which enabled wide spread use of fusion bonding for CMOS and III-V devices. Eibelhuber teaches that fusion bonding is particularly suited for PICs because of low temperature process and further that is a fast process.  Post bond defects and alignment accuracy can be inspected and if the case of a defect, the wafers may be re-worked.
Taken as a whole, the prior art is directed to integration of PIC devices.  Eibelhuber teaches that fusion bonding is particularly well suited to bond PIC and CMOS wafers with high throughput and rework capabilities.  An artisan would find it desirable to have a low temperature, high throughput process with re-work capabilities 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 11 wherein wafer scale bonding the second wafer built structure to the first wafer built structure to implement a bonding process that is particularly suited for PIC devices, has high throughput and rework capabilities and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 12 which depends upon claim 11, Yu teaches the fabricating the first wafer built structure using the first wafer includes building an interposer base dielectric stack onto a silicon substrate, i.e. silicon interposer as shown, defining the first wafer and when using Eibelhuber bonding process results in the wafer scale bonding the second wafer built structure to the first wafer built structure includes bonding the second wafer built structure to the interposer base dielectric stack.
Regarding claim 14 which depends upon claim 11, Yu teaches the fabricating the first wafer built structure using the first wafer includes building an interposer base dielectric stack onto a silicon substrate defining the first wafer, wherein the building the interposer base dielectric stack includes building within the interposer base dielectric stack a vertically extending contact via and a metallization layer adapted for conducting a voltage to the second wafer built structure.
Regarding claim 17, Yu teaches creating a photonics structure through via within the photonics device dielectric stack, the photonics structure through via extending vertically through elevations of the photonics device dielectric stack which elevations 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 11 by subsequent to the wafer scale bonding the second wafer built structure to the first wafer built structure, creating a photonics structure through via within the photonics device dielectric stack, the photonics structure through via extending vertically through elevations of the photonics device dielectric stack which elevations comprise a bottom elevation and a top elevation of the photonics device because to modify the order of the steps because selection of any order of performing process steps is prima facie obvious in the absence of a new or unexpected result.  In re Gibson, 39 F.2d 975, (CCPA 1930).
Regarding claim 18, Yu teaches creating a photonics structure through via within the photonics device dielectric stack, the photonics structure through via extending vertically within the photonics device dielectric stack between elevations which comprise a bottom elevation and a top elevation of the photonics device, and creating horizontal wiring within the photonics device dielectric stack, the horizontal wiring forming a conductive path with the photonics structure through via and wherein the conductive path is Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 11 subsequent to the wafer scale bonding the second wafer built structure to the first wafer built structure, creating a photonics structure through via within the photonics device dielectric stack, the photonics structure through via extending vertically within the photonics device dielectric stack between elevations which comprise a bottom elevation and a top In re Gibson, 39 F.2d 975, (CCPA 1930).
In reference to the claim language referring to the functions of the device, i.e., ’wherein the conductive path is configured for supplying an input voltage to the photonics device’ intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.  Here the prior art appears to shows or suggests the structure that is necessary to perform the function and therefore it appears to meet the claim.
Furthermore, Examiner takes the position that to modify claim 11, ’wherein the conductive path is configured for supplying an input voltage to the photonics device’ is merely a design choice motivated by a desire to increase the functionality of the 
Regarding claim 20 which depends upon claim 11, Yu teaches the method includes providing a conductive path, the conductive path comprising (a) a through via of the base interposer through vias, (b) a photonics structure through via extending through the photonics device dielectric stack, (c) horizontal wiring integrated in the photonics device dielectric stack, and (d) a second through via, wherein the horizontal wiring extends horizontally within the photonics device dielectric stack at an elevation above a top elevation of the photonics device.
In reference to the claim language referring to the functions of the device, i.e., "for supplying an input voltage to the photonics device", intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Yu shows all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  .
Allowable Subject Matter
Claims 13, 15-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13 the prior art does not teach the method of claim 11, wherein the fabricating the second wafer built structure using a second wafer includes fabricating the second wafer based structure to include a substrate side defined by a substrate of the second wafer and a dielectric side, and wherein the wafer scale bonding the second wafer built structure to the first wafer built structure includes bonding the dielectric side of the second wafer built structure to an interposer base dielectric stack of the first wafer based structure, wherein the method includes, subsequent to the wafer scale bonding, removing the substrate of the second wafer, and forming a photonics through via in the photonics device dielectric stack, the photonics through via connecting to an interposer base structure through via of the interposer base structure through vias.
Regarding claim 15 the prior art does not teach the method of claim 11, wherein the method includes, subsequent to the wafer scale bonding the second wafer built structure to the first wafer built structure, forming a via trench in the photonics device dielectric stack of the second wafer based structure, and filling the via trench to form a photonics structure through via, the photonics structure through via defining a conductive path with an interposer base structure through via of the interposer base structure through vias.
Regarding claim 16 the prior art does not teach the method of claim 11, wherein a bond layer is formed between the first wafer built structure and the second wafer built structure as a result of the wafer scale bonding, and wherein the method includes, subsequent to the wafer scale bonding the second wafer built structure to the first wafer built structure, forming a via trench extending through the bond layer in the photonics device dielectric stack of the second wafer based structure, and filling the via trench to form a photonics structure through via.
Regarding claim 19 the prior art does not teach the method of claim 11, wherein the method includes, subsequent to the wafer scale bonding the second wafer built structure to the first wafer built structure, creating a photonics structure through via within the photonics device dielectric stack, the photonics structure through via having a diameter smaller than a diameter of an interposer base structure through via of the interposer base structure through vias and forming a conductive path with the interposer base structure through via, the conductive path for supplying an input voltage to the photonics device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893